DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carraroli et al (4,527,974).  Carraroli et al discloses a continuous heating furnace (1) including an inlet, a heating zone (3), a cooling zone (15) and an outlet (56) in this order, for carrying out a heat treatment while conveying at least one workpiece from the inlet to the outlet, wherein the cooling zone is configured such that an ambient gas for direct cooling of the workpiece can flow into the cooling zone from the outlet (SEE .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carraroli et al (4,527,974) in view of JPH04186091 (JP ‘091).  Carraroli et al discloses the applicants primary inventive concept of a continuous furnace having a cooling zone which is configured to an ambient gas to provide direct cooling to a workpiece and a plurality of indirect coolers arranged in parallel being controlled by automatic control dampers to control the cooling in the cooling zone, and while Carraroli et al is concerned with thermal efficiency of the system and the temperatures within the kiln (SEE column 3, lines 1-18), the prior art reference does not specifically cite the use of temperature sensors for controlling the automatic control dampers.  However, it was commonly known in the art and described by JP ‘091 for the use of temperature sensors (4) to be employed in connection with a temperature adjusting device in a continuous furnace atmosphere in order to maintain a specific cooling temperature curve within a cooling section of the furnace.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the continuous furnace of Carraroli et al by incorporating a temperature sensors as was known in the art and taught by JP ‘091 to work in conjunction with the automatic control dampers for the purpose of maintaining a specific temperature curve within the cooling zone and arrived at the applicants invention.

Allowable Subject Matter
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        February 8, 2022